DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-13, 15-21 are pending in the application.
Examiner’s Note: The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2021 was filed after the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-13, and 15-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4, 6-7, 9-16, 18-21 of prior U.S. Patent No. 10,900,482. This is a statutory double patenting rejection. (see below)

Instant Application 17/124767
Parent Patent 10,900,482
Claim 1, A method for controlling and/or monitoring a compressor system comprising
Claim 1, A method for controlling and/or monitoring a compressor system comprising
one or more compressors and one or more peripheral devices, the compressors and peripheral devices being arranged or connected in a predetermined configuration,
one or more compressors and one or more peripheral devices, the compressors and peripheral devices being arranged or connected in a predetermined configuration,
the compressor system being controlled and/or monitored by a control/monitoring unit, the method comprising:
the compressor system being controlled and/or monitored by a control/monitoring unit, the method comprising:
storing said predetermined configuration as a representation of a P&I diagram for automatic establishment of a monitoring logic stored in a memory operatively connected to said control/monitoring unit
storing said predetermined configuration as a representation of a P&I diagram for automatic establishment of a monitoring logic stored in a memory operatively connected to said control/monitoring unit
and subsequently controlling, monitoring, diagnosing or evaluating said compressor system according to said stored representation of a P&I diagram.
and subsequently controlling, monitoring, diagnosing or evaluating said compressor system according to said stored representation of a P&I diagram.


Regarding dependent claims 2-13, 15, the claims are identical to claims 2-3, 5-7, 9-16 of the Parent Patent.
Claim 16, A compressor system comprising:
Claim 17, A compressor system comprising:
one or more compressors;
one or more compressors;
one or more peripheral devices; and
one or more peripheral devices; and 
a control/monitoring unit,
and a control/monitoring unit,
wherein the compressors and the peripheral devices are arranged or connected in a predetermined configuration,
wherein the compressors and the peripheral devices are arranged or connected in a predetermined configuration,
wherein the compressor system is controlled and/or monitored by the control/monitoring unit,
wherein the compressor system is controlled and/or monitored by the control/monitoring unit,
wherein the compressor system is configured to store said predetermined configuration as a representation of a P&I diagram for automatic establishment of a monitoring logic stored in a memory operatively connected to said control/monitoring unit for use as a basis for subsequent control, monitoring, diagnostic or evaluation routines.
wherein the compressor system is configured to store said predetermined configuration as a representation of a P&I diagram for automatic establishment of a monitoring logic stored in a memory operatively connected to said control/monitoring unit for use as a basis for subsequent control, monitoring, diagnostic or evaluation routines.


Regarding dependent claims 17-18, the claims are identical to claims 18-19 of the Parent Patent.
Claim 19, A control/monitoring unit for controlling and/or monitoring a compressor system comprising one or more compressors and one or more peripheral devices,
Claim 20, A control/monitoring unit for controlling and/or monitoring a compressor system comprising one or more compressors and one or more peripheral devices,
the compressors and peripheral devices being arranged or connected in a predetermined configuration, the control/monitoring unit arranged for controlling and/or monitoring of the compressor system,
the compressors and peripheral devices being arranged or connected in a predetermined configuration, the control/monitoring unit arranged for controlling and/or monitoring of the compressor system,
wherein the control/monitoring unit is operatively connected to a memory for storing said predetermined configuration as a representation of a P&I diagram for automatic establishment of a monitoring logic,
wherein the control/monitoring unit is operatively connected to a memory for storing said predetermined configuration as a representation of a P&I diagram for automatic establishment of a monitoring logic,
wherein the control/monitoring unit is configured for controlling, monitoring, diagnosing or evaluating said compressor system according to said stored representation of a P&I diagram.
wherein the control/monitoring unit is configured for controlling, monitoring, diagnosing or evaluating said compressor system according to said stored representation of a P&I diagram.


Regarding dependent claim 20 , the claims are identical to claim 21 of the Parent Patent.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4-8 of U.S. Patent No. 10, 900,482. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4-8 anticipate the claims of the instant application as set forth below.
Claim 1, the method according to claim 1
Claims 4 to 8, the method according to claim 1 
automatically producing one or more derived models on the basis of one or more output models of the compressor system, the one or more output models being based on a representation of a P&I diagram representing said predetermined configuration, the one or more derived models taking into account operational relationships between the compressors and the peripheral devices, the one or more derived models forming the basis for subsequent control, monitoring, diagnostic or evaluation routines of said compressor system.
representation of a P&I diagram is automatically derived, wherein one or more output models based on said stored representation of a P&I diagram are produced, and wherein on the basis of the output models, one or more derived models are produced which take into account operational relationships between individual compressors and the peripheral devices, wherein said establishment of a monitoring logic is based at least on said derived models which take into account operational relationships between individual compressors and the peripheral devices.


Therefore, as claim 21, claims 4-8 of the Parent Patent anticipates claim 21 of the instant application. 

Claims 1-13, 15- 21 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,202,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patent anticipate the claims of the instant application as set forth below.
Instant Application 17/124767
Parent Patent 10,202,974
Claim 1, A method for controlling and/or monitoring a compressor system comprising
Claim 1, A method for controlling and/or monitoring a compressor system comprising 
one or more compressors and one or more peripheral devices, the compressors and peripheral devices being arranged or connected in a predetermined configuration,
one or more compressors and one or more peripheral devices, the compressors and peripheral devices being arranged or connected in a predetermined configuration,
the compressor system being controlled and/or monitored by a control/monitoring unit, the method comprising:
the compressor system being controlled and/or monitored by a control/monitoring unit, the method comprising:
storing said predetermined configuration as a representation of a P&I diagram for automatic establishment of a monitoring logic stored in a memory operatively connected to said control/monitoring unit
inputting and storing said predetermined configuration as a P&I diagram by an input interface operatively connected to said control/monitoring unit for automatic establishment of a monitoring logic stored in a memory operatively connected to said control/monitoring unit
and subsequently controlling, monitoring, diagnosing or evaluating said compressor system according to said stored representation of a P&I diagram.
and subsequently controlling, monitoring, diagnosing or evaluating said compressor system according to said input and stored P&I diagram.


Therefore, as to claim 1, claim 1 of the Parent Patent clearly anticipates claim 1 of the instant application.
Regarding claims 2-13, 15 and 21, claims 1-17 of the Parent Patent also contain all the limitation of the claims 2-13, 15, 21 of the instant application.
Claim 16, A compressor system comprising:
Claim 18, A compressor system comprising:
one or more compressors;
one or more compressors;
one or more peripheral devices; and
one or more peripheral devices;
a control/monitoring unit,
control/monitoring unit; and an input interface,
wherein the compressors and the peripheral devices are arranged or connected in a predetermined configuration,
wherein the compressors and the peripheral devices are arranged or connected in a predetermined configuration,
wherein the compressor system is controlled and/or monitored by the control/monitoring unit,
wherein the compressor system is controlled and/or monitored by the control/monitoring unit,
wherein the compressor system is configured to store said predetermined configuration as a representation of a P&I diagram for automatic establishment of a monitoring logic stored in a memory operatively connected to said control/monitoring unit for use as a basis for subsequent control, monitoring, diagnostic or evaluation routines.
wherein the input interface is configured to input a concretely provided configuration as a P&I diagram and is operatively connected to the control/monitoring unit, such that the input P&I diagram is transmitted to the control/monitoring unit for use as a basis for subsequent control, monitoring, diagnostic or evaluation routines.


Therefore, as to claim 16, claim 18 of the Parent Patent clearly anticipates claim 16 of the instant application.
Regarding claims 17-18, claims 19-23 of the Parent Patent also contain all the limitation of the claims 17-18 of the instant application.
Claim 19, A control/monitoring unit for controlling and/or monitoring a compressor system comprising one or more compressors and one or more peripheral devices,
Claim 24, A control/monitoring unit for controlling and/or monitoring a compressor system comprising one or more compressors and one or more peripheral devices,
the compressors and peripheral devices being arranged or connected in a predetermined configuration, the control/monitoring unit arranged for controlling and/or monitoring of the compressor system,
the compressors and peripheral devices being arranged or connected in a predetermined configuration, the control/monitoring unit bringing about control and/or monitoring of the compressor system, and interacting with an input interface,
wherein the control/monitoring unit is operatively connected to a memory for storing said predetermined configuration as a representation of a P&I diagram for automatic establishment of a monitoring logic,
wherein the input interface is configured to input a concretely provided configuration as a P&I diagram and is operatively connected to the control/monitoring unit in such a way that the input P&I diagram is transmitted to the control/monitoring unit
wherein the control/monitoring unit is configured for controlling, monitoring, diagnosing or evaluating said compressor system according to said stored representation of a P&I diagram.
for use as a basis for subsequent control, monitoring, diagnostic or evaluation routines.


Therefore, as to claim 19, claim 24 of the Parent Patent clearly anticipates claim 19 of the instant application.
Regarding claim 20, claim 24 of the Parent Patent also anticipates claim 20 of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 16-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Admitted Prior Art (“APA”) in view of Matheny et al. US Pub. No. 2015/0153725 (“Matheny”).
Regarding claim 1, APA teaches a method for controlling and/or monitoring a compressor system comprising one or more compressors and one or more peripheral devices, the compressors and peripheral devices being arranged or connected in a predetermined configuration, the compressor system being controlled and/or monitored by a control/monitoring unit, the method comprising:
storing said predetermined configuration [structure of the process to be controller and the operational relationship between the individual components of the process is coded] in a memory operatively connected to said control/monitoring unit and subsequently controlling, monitoring, diagnosing or evaluating said compressor system according to said stored predetermined configuration [see Para. 0002-0004 of Applicant’s Background of the Present Invention].
APA does not teach storing said predetermined configuration as a representation of a P&I diagram for automatic establishment of a monitoring logic stored in a memory operatively connected to said control/monitoring unit and subsequently controlling, monitoring, diagnosing or evaluating said compressor system according to said stored representation of a P&I diagram.
Matheny teaches method for controlling and monitoring a manufacturing processing system comprising tanks, pumps, and one or more peripheral devices where the tanks, pumps, peripheral devices being arranged or connected in a predetermined configuration [see Fig. 1].  Specifically, Matheny teaches storing [database 84] said predetermined configuration as a representation of a P&I diagram for automatic establishment of a monitoring logic stored in a memory operatively connected to said control/monitoring unit and subsequently controlling, monitoring, diagnosing or evaluating said manufacturing processing according to said stored representation of a P&I diagram.
[0053] During routing of ingredients and other processes, component control system 78 controls groupings of CM's (valves, pumps, agitators, etc) to perform the routing or processes. These groupings of CM's that together perform a process are often referred to as "equipment modules" ("EM's"). Some EM groupings include other EM's within their grouping.

[0056] FIG. 3 shows a diagrammatic view of portions of component control system 78 including one or more programmable logic controllers (PLC's) 82 according to an embodiment of the present disclosure. PLC's 82 may include one or more systems that communicate with and/or control one or more instruments 24, 26, valves 42, 44, etc., pumps 20, 32, and other components 83 (agitators, burners, etc.) of plant 10.

[0058] Component control system 78 further includes an operational configuration database 84 that is populated with data describing relationships, logic requirements, and physical and other information relating to the CM's, units, instruments, and EM's. The populating of configuration database 84 is described in greater detail below.

[0065] As mentioned above, configuration database 84 is populated based on P&ID's. The control system engineer may create a new configuration database 84 in response to a new P&ID, or a new installation of a component control system 78 at a factory or other site with PLC's 82 controlling CM's.

[0067] During retrieval step 110 shown in FIG. 5, the control system engineer receives the P&ID's that are the basis for inputting information into configuration database 84 that is initially located in client 86. The P&ID's may be electronic, and may be imported into client computer 86 electronically. For example, the P&ID's may be created using a standard syntax or other format, and client 86 may import the P&ID's and populate configuration database 84 within client 86 using information from the P&ID's.

[0101] As also discussed below in relation to cleaning EM's, the timing of operation of various CM's of a given EM may be staged or timed relative to one another. For example, it may be desirable to have one CM start or stop a task before another CM starts or stops. As a further illustration in EM 80, it may be desirable for valves 42, 44, 46, 48 to open before pump 20 is activated. During population of one or more of the tables, staging or timing may be populated into configuration database 84. For example, a staging table related to an EM may include a several stages. Each stage may include one or more CM's that should start or stop at the same time. Each stage may also include a timing or trigger function that sets when the stage starts or stops. For example for EM 80, "Stage 1" may include valves 42, 44, 46, 48 that are triggered one second after the start up of EM 80. "Stage 2" may include pump 20 that is triggered two second after the start up of EM 80 or alternatively after valves 42, 44, 46, 48 all report a status of "open." "Stage 3" may also include pump 20 that triggers stopping pump 20 when instrument 24 indicates that the amount of material delivered to kettle 34 is within a certain amount of the requested amount. "Stage" 4 may also include valves 42, 44, 46, 48 that are triggered to close a set number of seconds (ex. three seconds) after Stage 3. By staging the operation of CM's within a EM, greater control of CM's is possible within a given EM. For example, by opening valves 42, 44, 46, 48 at Stage 1 and turning on pump 20 later at Stage 2, pump 20 is able to pump against an open path to kettle 34 rather than a closed path.

[0107] During step 117, component control system 78, shown in FIG. 2, is ready to receive requests from schedule control system 76 during performance of recipes. Instructions 90 provided in PLC's 82 include logic in the form of one or more computer programs that use the data in the configuration database 84 to control and receive feedback from CM and instruments necessary during the operation of any given EM. Instructions 90 also include additional logic to transmit status information to component control system 78 and/or EM and CM faceplates 108, 360, and to receive information from client 86, faceplates 108, 360, or any other input to change data in configuration database 84 and/or other information in PLC's 82.

At the time of the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the method of APA with the storing said predetermined configuration as a representation of a P&I diagram for automatic establishment of a monitoring logic stored in a memory operatively connected to said control/monitoring unit and subsequently controlling, monitoring, diagnosing or evaluating said manufacturing processing according to said stored representation of a P&I diagram of Matheny.  The motivation for doing so would has been to reduce time spend coding/programming and error during the configurating of the compressor system as suggested by Matheny in paragraph 0005.
Regarding claim 2, APA in view of Matheny teaches  said stored representation of a P&I diagram comprises operational relationships between the one or more compressors and the one or more peripheral devices [see Matheny Fig. 1; para. 0058 - Component control system 78 further includes an operational configuration database 84 that is populated with data describing relationships, logic requirements, and physical and other information relating to the CM's, units, instruments, and EM's; Para. 0066, 0073].
Regarding claim 3, APA in view of Matheny teaches stored representation of a P&I diagram comprises domain and/or viewpoint specific representations of the operational relationships between the one or more compressors and the one or more peripheral devices [see Matheny para. 0068 – tank, instruments, valves domain; 0091 -the control system engineer populates EM definitions table 254 of configuration database 84 with data specific to each EM of plant 10 in EM population step 278. The definitions table includes information about the CM's that are included in the EM, and other information regarding the EM; para. 0093, 0102 -  EM's may include other EM's. By including one or more EM's in another EM, some EM's may be able to perform multiple tasks; para. 0154].
Regarding claim 4, APA in view of Matheny teaches stored representation of a P&I diagram is automatically derived [see Matheny para. 0066 - After database 84 is populated in client computer 86, it along with instructions 90 are transferred to PLC's 92 in download step 115. Finally in step 117, PLC controllers 92 use configuration database 84 and instructions 90 to operate plant 10 in response to request from scheduling control system 76. para. 0111 - After staring, PLC's 82 pull the necessary information for the present EM from operational database 84 stored in PLC's 82 in data retrieval step 331. In the example of EM 314 supplying 50 gallons of brine, PLC's 82 pull information from database 84 including the source unit (tank 18), the destination unit (cook kettle 38), the CM's to acquire (valves 66, 68, 70, 62, 64), the CM's to interlock (valves 58, 60, 54, 56, 72), any instruments providing feedback (ex. a flow meter, not shown), and any pump (not shown) to power movement of the brine.].
Regarding claim 5, APA in view of Matheny teaches one or more output models based on said stored representation of a P&I diagram are produced [see Matheny para. 0107 -  during performance of recipes. Instructions 90 provided in PLC's 82 include logic in the form of one or more computer programs that use the data in the configuration database 84 to control and receive feedback from CM and instruments necessary during the operation of any given EM], and wherein on the basis of the output models, one or more derived models are produced which take into account operational relationships between individual compressors and the peripheral devices [see Matheny para. 0179 - After client 86 has determined one or more possible routes from source tank 18 to destination tank 38, one of the routes needs to be selected for the delivery EM. According to the present disclosure, client 86 recommends one of the routes based on one or more criteria. For example, according to one embodiment, the length of pipes 41 as stored in the pipe table. Based on this, client 86 can determine which of the possible routes is the shortest and suggest the shortest route to the control system engineer for selection or automatically select the route. According to another embodiment, the size or diameter of pipes 41 is also populated into the pipe table. Based on this and the length of pipes 41, client 86 can determine which of the possible routes has the smallest volume to minimize spill and suggest to smallest volume route to the control system engineer. In the process of searching for additional possible routes discussed above, client 86 may stop searching for routes when the additional routes are no longer better matches for the selection criteria; para. 0187 -  Knowing which valves are acquired, component control system 78 will "branch" from valve 42 (the valve immediately preceding conflict valve 44 along the initial route of EM 80) and from tank 34 without using any acquired valves as exit and entry points as discussed above; para. 0103 of Matheny].
Regarding claim 6, APA in view of Matheny teaches establishment of a monitoring logic is based at least on said derived models which take into account operational relationships between individual compressors and the peripheral devices [0120  of Matheny - instructions and data directly impacting CM's, such as CM instructions 450 and data stored in one of databases 452, are stored in the memory of PLC's 82 that receive input and send outputs directly to these respective CM's. For example, EM 80 may receive instructions to deliver 40 pounds of brine to kettle 34. The operation of pump 20 is controlled by the output of instrument 24. Similarly, the closing of valves 42, 44, 46, and 48 may be controlled by the status of pump 20. CM instructions 450 may include instructions that monitor the output of instrument 24 to determine when to turn off pump. Similarly, a database 452 stored in that PLC maintains the status of pump 20 (on or off) and the amount of time after pump 20 turns off (ex. two seconds) that valves 42, 44, 46, and 48 should be closed to avoid water hammer; para. 0121].
Regarding claim 7, APA in view of Matheny teaches some or all of the compressors and/or peripheral devices sign on automatically at the control/monitoring unit by reference to specifications in the stored representation of a P&I diagram, and wherein the stored representation of a P&I diagram comprises the specifications of some or all of the compressors and/or peripheral devices prior to sign on [Para. 0080 of Matheny - CM table 210 includes a listing of all the CM's within plant 10 that are pulled from the P&ID's discussed above. As shown in FIG. 12, CM table 210 of configuration database 84 of client 86 includes a listing of the CM's within plant 10. Within CM table 210, each CM is provided with a name in column 226, an identification of the PLC 82 that communicates with the CM in column 228, a CM class in column 230 that is linked to the CM classes provided in CM class table 212, an ID in column 232, columns 234 is checked if the CM actually physically exists, column 236 is checked if the CM may be shared by multiple EM, a description in column 238, CM's' location within plant 10 in column 240, a further identification of the CM class in column 242 that is independent of CM class table 212, and the other information about the CM' may be provided in other respective columns 244, 246, 248, 250, 252; see Matheny para. 0078].
Regarding claim 8, APA in view of Matheny teaches the specifications of some or all of the compressors and/or peripheral devices are transferred to the control/monitoring unit upon sign on at the control/monitoring unit [see Matheny para. 0079 - manufacturers of CM's or other parties may provide instructions 90 for equipment that they or others manufacture or supply. Along with these instructions, they may provide proposed changes to configuration database 84 to support the provided CM class].
Regarding claim 9, APA in view of Matheny teaches a step of inputting said predetermined configuration in the form of a P&I diagram through an input interface operatively connected to said control/monitoring unit [see Matheny para. 0167 - a control system engineer may start with a pre-defined sample plant layout that includes graphical representations of generic units (sources and destinations), CM's (valves, pumps, etc), instruments, etc. presented on a display. Such a pre-defined plant layout may be based on the P&ID drawing generated by a process engineer.].
Regarding claim 10, APA in view of Matheny teaches the inputting of the P&I diagram comprises, in addition to the inputting of the arrangement or connection of the compressors and peripheral devices, concrete specifications of the compressors and peripheral devices which are present [see Matheny para. 0169 - Valves, pumps, etc. may be connected with graphical pipes by selecting the two components to be connected after selecting a pipe icon].
Regarding claim 11, APA in view of Matheny teaches when the P&I diagram is input by the input interface, the compressors and the peripheral devices are predefined or may be selected as corresponding graphic symbols [see Matheny Para. 0166-0169].
Regarding claim 12, APA in view of Matheny teaches when the P&I diagram is input by the input interface, the connections of the compressors and of the peripheral devices are predefined or may be preselected as corresponding graphic symbols [Para. 0172, 0174, 0179 of Matheny].
Regarding claim 13, APA in view of Matheny teaches said stored representation of a P&I diagram is based on a plurality of domain-specific P&I diagrams [Para. 0052, 0048 of Matheny - food processing plant 10 includes a control system 74 that controls which ingredients and processes are performed within plant 10 to produce the desired food products. Many food processing plants create different food products in batches rather than through a continuous process of producing the same food product]. 
Regarding claims 16, 18 , they are directed to a system to implement the method of steps as set forth in claims 1 and 5.  Therefore, it is rejected on the same basis as set forth hereinabove.
Regarding claim 17, APA in view of Matheny teaches the control/monitoring unit is implemented entirely or partially in one or more servers which are operatively connected to one another or in one or more virtual computers [see Fig. 4 of Matheny].
Regarding claim 19, it is noted that the limitation do not substantially differ from claim 1 or 16.  As demonstrated previously, the combination of  APA and Matheny anticipated the limitations in claim 1 and 16.  Therefore, it is rejected on the same basis as set forth hereinabove.
Regarding claim 20, Matheny teaches an input interface for inputting the P&I diagram and/or a representation of the P&I diagram [para. 0061 - In the illustrative embodiment, input module 98 receives information from client computer 86, an input device 106, or a human-machine interface or "faceplate" 108 or other PLC's 82; para. 0065].
Regarding claim 21, APA in view of Matheny teaches automatically producing one or more derived models on the basis of one or more output models of the compressor system, the one or more output models being based on a representation of a P&I diagram representing said predetermined configuration, the one or more derived models taking into account operational relationships between the compressors and the peripheral devices, the one or more derived models forming the basis for subsequent control, monitoring, diagnostic or evaluation routines of said compressor system [see discussion in claims 4-6].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Isaksson to US Pub. No. 2012/0127971 teaches a method is disclosed for providing a time slot allocation in a wireless communication schedule for monitoring and control of a control loop in an industrial process, said industrial process having at least one controller and a plurality of wirelessly enabled field devices wherein the method comprises importing dependency information on dependency between each said field device of one or more control loops from any of a CAD file, a P&I diagram in any form, a process logic diagram in electronic file form, a P&I diagram in the form of an extended XML file, one or more operator process graphics, a controller configuration in a control system.  Specifically, Isaksson teaches dependency graph may be generated automatically based on either a CAD process and instrumentation diagram (P&I D) or based on a controller configuration in or created in a Distributed Control System (DCS).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/            Primary Examiner, Art Unit 2115